Citation Nr: 0023445	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  99-05 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for nightsweats.

2.  Entitlement to service connection for patellofemoral pain 
syndrome of the right knee.

3.  Entitlement to service connection for patellofemoral pain 
syndrome of the left knee.

4.  Entitlement to an increased evaluation for residuals of 
shell fragment wound, chest, with chronic obstructive 
pulmonary disease, currently evaluated as 20 percent 
disabling.

5.  Entitlement to a compensable evaluation for residuals of 
shell fragment wound, right shoulder.

6.  Entitlement to a compensable evaluation for residuals of 
shell fragment wound, right hand and middle finger.

7.  Entitlement to a compensable evaluation for residuals of 
shell fragment wound, back.

8.  Entitlement to an effective date prior to April 23, 1998 
for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  The Board observes that the 
veteran filed a claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD) in February 1999.  
As this issue has not been prepared for appellate review, the 
Board refers it to the RO for all appropriate development.  
The claim of entitlement to an increased evaluation for 
residuals of shell fragment wound, chest, with chronic 
obstructive pulmonary disease, will be addressed in the 
remand section of this decision.



FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
disability characterized as nightsweats.

2.  There is no competent medical evidence relating 
patellofemoral pain syndrome of the right knee to the 
veteran's period of active service.

3.  There is no competent medical evidence relating 
patellofemoral pain syndrome of the left knee to the 
veteran's period of active service.

4.  The veteran's residuals of shell fragment wound, right 
shoulder, are not productive of limitation of function or any 
other symptomatology.

5.  The veteran's residuals of shell fragment wound, right 
hand and middle finger, are not productive of limitation of 
function or any other symptomatology.

6.  The veteran's residuals of shell fragment wound, back, 
are not productive of limitation of function or any other 
symptomatology.

7.  In an unappealed decision dated in May 1990, the RO 
denied the claim for service connection for tinnitus.

8.  The veteran filed a claim to reopen service connection 
for tinnitus on April 23, 1998.

9.  The RO granted the veteran's claim for service connection 
for tinnitus in October 1998 and assigned an effective date 
of April 23, 1998.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
nightsweats is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for 
patellofemoral pain syndrome of the right knee is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
patellofemoral pain syndrome of the left knee is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for a compensable evaluation for residuals 
of shell fragment wound, right shoulder, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1999).

5.  The criteria for a compensable evaluation for residuals 
of shell fragment wound, right hand and middle finger, have 
not been met. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).

6.  The criteria for a compensable evaluation for residuals 
of shell fragment wound, back, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1999).

7.  The requirements for an effective date prior to April 23, 
1998 for a grant of service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.151, 3.160, 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (1999).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1999).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

However, the veteran must first show that his claim for 
service connection is well grounded.  A well-grounded claim 
is one that is plausible, capable of substantiation, or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to prove service incurrence.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  In addition, 
the nexus requirement may be satisfied by a presumption that 
certain disorders, such as arthritis, manifested themselves 
to a degree of ten percent within one year of discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999); Traut v. Brown, 6 Vet. App. 
495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

A. Patellofemoral Pain Syndrome of the Right and Left Knees

The veteran's service medical records show that he presented 
with a swollen left knee in January 1968.  Mild patellar pain 
and mild effusion were present.  The remainder of the service 
medical records, including the separation examination, 
contain no complaints, findings, or diagnoses related to the 
knees.  Likewise, VA examinations dated December 1969, May 
1987, and April and May 1990 contain no reference to the 
veteran's knees.

During a June 1998 VA examination, the veteran claimed that 
he was diagnosed with fluid on the knees while in service.  
He stated that both knees always hurt and that they were 
occasionally stiff and swollen.  He had no flare-ups and used 
no ambulatory aid.  He used prescription medication but it 
did not help.  At work, he was restricted from excessive 
stooping and squatting.  He could walk and climb steps 
normally.  Upon examination, there was no evidence of 
instability, painful motion, weakness, or effusion.  Both 
knees had full extension, and flexion to 135 degrees on the 
right and 128 degrees on the left.  The x-rays showed no 
abnormality.  The veteran was diagnosed with bilateral knee 
mild patellofemoral syndrome.

A December 1998 medical record of James Renne, M.D., reported 
that the veteran had flare-ups of bilateral knee pain, worse 
on the left.  Objective findings included mild crepitus of 
the left knee, and no effusion or instability.  Dr. Renne's 
impression was osteoarthritis.

Based upon the aforementioned evidence, the Board finds that 
the veteran has failed to submit well-grounded claims of 
entitlement to service connection for patellofemoral pain 
syndrome of the knees.  Specifically, the veteran has 
submitted no competent medical evidence relating his current 
bilateral knee disability to his period of active service.  
The record contains no evidence of a bilateral knee 
disability until 1998, approximately 30 years after the 
veteran's discharge from active service.  The one incident of 
a swollen knee in service must be considered an acute 
condition as the veteran has presented no evidence of 
continuity of symptomatology since that time.  The Board 
cannot rely solely on the veteran's statements that his 
current knee disability is related to active service because 
evidence of a medical nexus cannot be established by a 
layperson.  Brewer v. West, 11 Vet. App. 228, 234 (1998).  
Therefore, the veteran's claims must be denied as not well 
grounded.

B. Nightsweats

The veteran's service medical records contain no complaints, 
findings, or diagnoses related to nightsweats.  Likewise, the 
record contains no current evidence of nightsweats.  
Accordingly, the Board, in the absence of a current 
disability, must deny the veteran's claim as not well 
grounded.  The Board observes that the veteran has filed a 
claim of entitlement to service connection for PTSD.  If the 
veteran believes that he has nightsweats as a symptom of 
PTSD, then he should so inform his physician or VA examiner.

The Board is not aware of any relevant evidence that may 
exist or could be obtained, which, if true, would make the 
veteran's claims well grounded.  McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).  The Board does, however, view 
its discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claims and to explain 
why his current attempt fails.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).

II. Increased Ratings

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased evaluations are well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The record shows that the RO originally granted service 
connection for residuals of shell fragment wounds of the 
right shoulder, right hand and middle finger, and back in a 
February 1970 rating decision and assigned noncompensable 
evaluations effective from August 1969.  Subsequent rating 
decisions have confirmed and continued these evaluations.

The service medical records show that a claymore mine 
explosion wounded the veteran in June 1968.  The injury was 
described as multiple fragment wound, chest, right hand, 
right shoulder, with no artery or nerve involvement.  The 
veteran was hospitalized for 20 days and diagnosed with 
wounds of the chest, right hand with extensor tendon injury, 
and right shoulder.  In September 1968, the veteran 
complained of weakness of the fingers of the right hand and 
chest pain.  An x-ray of the right hand disclosed a few 
metallic fragments.

In October 1968, the veteran complained of decreased grip 
strength of the right hand.  Physical examination of the 
right hand found decreased strength, intact tendons, 
incomplete flexion, and incomplete extension of the 3rd and 
4th digits.  The veteran was placed on profile due to his 
hand and chest disabilities.  In January 1969, he was again 
placed on profile.  The July 1969 separation examination 
referred to fragment wounds of the right wrist, chest, and 
back.  It noted swollen joints of the right hand secondary to 
shell fragment wounds.

The first post-service VA examination performed in December 
1969 reported that all scars were well healed and 
asymptomatic, with no adherence, tenderness, or loss of 
tissue or muscle substance.  These scars were located in the 
left and right anterior intercostal spaces in the 
midclavicular line, lower mid dorsal region of the back, 
superior portion of the right shoulder, dorsum of the right 
hand, proximal interphalangeal joint of the middle finger, 
and mid axillary line of the right side.  Respiratory and 
orthopedic examinations were completely normal.  The neck, 
back, shoulders, and upper extremities exhibited normal 
motion and strength.  The right hand produced a normal fist 
and finger spread, and flexion and extension of the digits 
were normal.  No joint swelling, crepitus, erythema, 
deformity, or tenderness were present.  The x-rays of the 
chest, thoracic spine, and right hand all showed the presence 
of retained foreign bodies.

During the June 1998 VA scars examination, the veteran 
reported no symptoms regarding his scars.  The examiner 
observed well-healed scars of the right lateral shoulder 
area, the left chest wall, the dorsal surface of the right 
hand and middle finger, the center of the back, and left and 
right anterior chest.  There was no tenderness, adherence, 
ulceration, elevation, depression, tissue involvement, 
inflammation, edema, keloid, disfigurement, or limitation of 
function.  The veteran was diagnosed with well-healed scars 
without sequelae.

The veteran's residuals of shell fragment wound of the right 
shoulder, right hand and middle finger, and back have been 
assigned noncompensable evaluations pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1999).  Under this Diagnostic 
Code, scars are rated as to limitation of function of part 
affected.  Diagnostic Codes for limitation of the shoulder, 
hand, fingers, and back provide criteria for evaluating the 
severity of limitation of motion of the affected part.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5215, 5226, 5291 
(1999).

However, the Board finds it unnecessary to reproduce these 
rating criteria as the evidence of record shows no limitation 
of function of the veteran's shoulder, right hand and middle 
finger, or back.  The June 1998 VA examination specifically 
found no limitation of function and the veteran offered no 
complaint regarding his scars.  The Board observes that the 
initial post-service VA examination also did not find any 
limitation of motion and the veteran has proffered no 
additional evidence.  Accordingly, the preponderance of the 
evidence is against a compensable evaluation for residuals of 
shell fragment wound of the right shoulder, right hand and 
middle finger, and back.

The Board has considered the application of alternative 
Diagnostic Codes in the evaluation of the veteran's scars.  
However, the veteran's scars have been described as 
completely asymptomatic, with no disfigurement, ulceration, 
or tenderness.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7803, 7804 (1999).  Therefore, the Board can find no basis 
under which to grant a compensable evaluation and the 
benefits sought on appeal must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (1999).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (1999).  In this regard, the Board finds 
that there has been no showing by the veteran that his scars 
have resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (1999) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996);, Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

III. Earlier Effective Date

The veteran believes that he is entitled to an earlier 
effective date for a grant of service connection for tinnitus 
because the disability was incurred during active duty.  As a 
preliminary matter, the Board finds that the veteran's claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), in that he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any veteran 
under the laws administered by VA.  See 38 U.S.C.A. § 5101 
(West 1991); 38 C.F.R. § 3.151(a) (1999).  A claim is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. 
§§ 3.1(p), 3.155(a) (1999); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  In determining when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See 38 U.S.C.A. § 7104(a) (West 1991); Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.160(e) 
(1999).  Except as otherwise provided, the effective date of 
an award of disability compensation based upon a claim 
reopened after final disallowance shall be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400(r) (1999).

In this case, the RO denied the veteran's claim for service 
connection for tinnitus in May 1990.  The veteran was 
notified by letter of this decision and of his appellate 
rights.  As the veteran did not file a Notice of Disagreement 
to this decision within one year of the date that he was 
notified, it became final.  There is no evidence that the 
veteran submitted a claim, informal or formal, to reopen his 
claim prior to April 23, 1998.  The RO eventually granted 
service connection for tinnitus and assigned an effective 
date of April 23, 1998, the date of receipt of the claim to 
reopen service connection.

In light of the foregoing, the April 23, 1998 date of claim 
must be accepted as the date of claim for purposes of 
determining an effective date for the grant of service 
connection and the assignment of an evaluation for that 
disability.  See 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (r) (1999).  As the disposition of this claim is 
based on the law, and not on the facts of the case, the claim 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1999).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for nightsweats is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for patellofemoral pain syndrome of the 
right knee is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for patellofemoral pain syndrome of the 
left knee is denied.

A compensable evaluation for residuals of shell fragment 
wound, right shoulder, is denied.

A compensable evaluation for residuals of shell fragment 
wound, right hand and middle finger, is denied.

A compensable evaluation for residuals of shell fragment 
wound, back, is denied.

An effective date prior to April 23, 1998 for the grant of 
service connection for tinnitus is denied.



REMAND

A preliminary review of the record discloses that additional 
development by the RO is necessary before the Board may 
proceed with appellate review of the claim for an increased 
evaluation for residuals of shell fragment wound, chest, with 
chronic obstructive pulmonary disease.  The Board observes 
that this disability was originally awarded a 20 percent 
schedular evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6818 (1996).  Under this Diagnostic Code, pleural cavity 
injuries such as gunshot wounds were assigned a 20 percent 
rating for a moderate injury, with bullet or missile retained 
in lung, with pain or discomfort on exertion; or with 
scattered rales or some limitation of excursion of diaphragm 
or of lower chest expansion.

However, by regulatory amendment effective October 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the respiratory system, as set forth 
in 38 C.F.R. § 4.97.  See 61 Fed. Reg. 46720-46731 (1996).  
The new criteria deleted Diagnostic Code 6818, which were the 
criteria for evaluating pleural cavity injury. The term 
"pleural cavity injury" was reclassified as "traumatic chest 
wall defect, pneumothorax, hernia, etc." and assigned 
Diagnostic Code number 6843.  Pleural cavity injuries and 
other disorders under Diagnostic Codes 6840 through 6845 are 
now evaluated under a general rating formula for restrictive 
lung disease.  A note associated with Diagnostic Code 6845 
states that gunshot wounds of the pleural cavity with bullet 
or missile retained in the lung, pain or discomfort on 
exertion, or with scattered rales or some limitation of 
excursion of the diaphragm or of lower chest expansion shall 
be rated at least 20 percent disabling.

In the present case, it appears that the RO is now evaluating 
the veteran's disability as chronic obstructive pulmonary 
disease under 38 C.F.R. § 4.97, Diagnostic Code 6604 (1999).  
Whether considered restrictive lung disease or chronic 
obstructive pulmonary disease, the new rating criteria 
primarily evaluate the disability according to the degree of 
impairment on pulmonary function tests.  A 10 percent rating 
is warranted where pulmonary function testing reveals that 
FEV-1 is 71 to 80 percent predicted; FEV-1/FVC is 71 to 80 
percent; or where DLCO (SB) is 66 to 80 percent predicted.  A 
30 percent rating is warranted where pulmonary function 
testing reveal that FEV-1 is 56 to 70 percent predicted; FEV-
1/FVC is 56 to 70 percent; or where DLCO (SB) is 56 to 65 
percent predicted.  A 60 percent rating is warranted where 
pulmonary function testing reveal that FEV-1 is 40 to 55 
percent predicted; FEV-1/FVC is 40 to 55 percent; or where 
DLCO (SB) is 40 to 55 percent predicted.  38 C.F.R. § 4.97, 
Diagnostic Codes 6604, 6843 (1999).

During the VA respiratory examination performed in June 1998, 
pulmonary function tests found minimal chronic obstructive 
pulmonary disease and the chest x-ray showed a foreign body 
lodged in the left middle lung field.  However, the pulmonary 
function tests reported the findings for only FEV-1 and FEV-
1/FVC.  It did not report the percentage for DLCO (SB).  As 
the rating criteria permit an increased evaluation based 
solely upon the FEV-1, FEV-1/FVC, or the DLCO (SB) findings, 
the Board presently does not have sufficient information to 
determine the level of the veteran's impairment.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should schedule the veteran 
for a comprehensive pulmonary 
examination.  Since it is important "that 
each disability be viewed in relation to 
its history," 38 C.F.R. § 4.1 (1999), the 
examiner must be provided with the 
veteran's claims file.  The examiner is 
requested to review all pertinent records 
in the claims file, including the service 
medical records, and the medical opinions 
of all private physicians and VA 
examiners.  Any and all evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  In 
particular, all necessary pulmonary 
function tests should be performed and 
the results pertaining to the FEV-1, FEV-
1/FVC, and the DLCO (SB) percentages 
should be clearly delineated.  All 
clinical findings and subjective 
complaints should be reported in detail.  
The examiner is requested to offer an 
opinion as to the nature, severity, and 
manifestations of the veteran's current 
disability.  The opinion must be 
supported by a written rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate length of 
time in which to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

